Jenks, J.:
I understand that the defendant now virtually abandons its appeal by the concession that the water rates levied upon the cemetery in 1886 and 1887 were void in that the act neither provided for notice nor afforded hearing, and so was unconstitutional. Section 10 of chapter 138 of the Laws of 1847, as amended by chapter 31 of the Laws of 1877, the amendment being included in brackets, provides : “ The cemetery lands and property of any association formed pursuant to this act [and any property held in trust by it for any of the purposes mentioned in section nine of this act] shall be exempt from all public taxes, rates and assessments, and shall not be liable to be sold on execution, or be applied in payment of debts due from any individual proprietor. But the proprietors of lots or plots in such cemeteries, their heirs or devisees, may hold the same exempt therefrom so long as the same shall remain dedicated to the purposes of a cemetery,, and during that time no street, road, avenue or thoroughfare shall be laid out through such cemetery or any part of the lands held by such association for the purposes aforesaid, without the consent of the trustees of such association, except by special permission of the legislature of the State.” Statutes of exemption from taxation are to be strictly construed. The words “ public taxes, rates and assessments ” are to be read as if written “ public taxes, public rates and public assessments.” (Buffalo City Cemetery v. City of Buffalo, 46 N. Y. 506.) The question then is whether, within the contemplation of a statute of exemption from taxation, these water rates are public assessments. We find the definition of public assessments in the Buffalo City Cemetery Case (supra). The court, per Folger, J., say: “We think that the current of the authorities in this state, and in some of the sister states, runs to this result; that public taxes, rates and assessments are those which are levied and taken out of the property of the person assessed for some public or general use or purpose in which he has no direct, immediate and peculiar interest ; being exactions from him toward the expense of carrying on the government, either directly and in general that of the whole com*579inonwealth, or more mediately and particularly through the intervention of municipal corporations; and that those charges and impositions which are laid directly upon the property in a circumscribed locality, to effect some work of local convenience, which in its results is of peculiar advantage and importance to the property especially assessed for the expense of it, are not public, but are local and private.” See, too, the discussion and adoption of the language of Judge Cooley relative to special assessments in Illinois Central Railroad Company v. Decatur (147 U. S. 190, 198). Judge Cooley in his work on Taxation (2d ed. at p. 620), writing of water pipes in streets, says: “ Of these it has been said that6 the benefits are local, as the use of the water must necessarily be mostly restricted to the benefit of the property on (the) lines, both for domestic purposes and the extinguishment of fires. * * * The maintenance of the pipes and the supplying of water are necessarily a continuing expense,’ and for these reasons the assessment of the cost upon adjacent property is within the general principle of local assessments.” (Citing Allentown v. Henry, 73 Penn. St. 404, 406; Allen v. Drew, 44 Vt. 174, 187.) In the latter case, Eedfield, J., said : “ It is not easy to see any distinction between an assessment for building a sewer or sidewalk and an aqueduct. They are each, in degree, a general benefit to the public and a special benefit to the local property, both in the uses and the enhanced value of the property. The proprietor may, indeed, leave his house tenantless, and his vacant lots unvisited, but the assessment is not for that reason, void. Such assessments are justified on the ground that the subject of the tax receives an equivalent.” As water rates were not levied upon all lots in the city, but only on those lots that fronted upon streets wherein water mains were laid, it is obvious that such system of impost is consistent with the theory that the laying of water mains was a special -and a peculiar benefit to the lots fronting on such streets aside from any benefit conferred thereby upon the community at large or upon all of the realty within the city. The very able counsel for the appellant in his learned brief contends that these water rates are not analogous to an imposition for the cost of a local improvement because an assessment for water rates according to frontage and irrespective of benefit would, if considered as a local assessment, be unconstitutional. (Citing Matter of Munn, 165 *580N. Y. 149; Norwood v. Baker, 172 U. S. 269.) In the first case, the court only said: “ Had the assessors imposed the assessment uniformly in proportion to the frontage of each lot, when all were not benefited in like proportion, that would have been an erroneous principle since all were not equally benefited. Indeed, such a principle of assessment has been held to be unconstitutional in certain cases by the Supreme Court of the United States.” But, plainly, the benefit conferred in like proportion does not refer to the benefit which the property owner mem/ actually derive therefrom, but to that which he can derive therefrom. When the water mains are laid in the street this is the special benefit conferred by the city upon the property. The benefit offered and not the extent of the use thereof by him to whom it is open is the test. What practical use the owner may or may not make of that benefit or the extent of such use is not to be considered. The pipe, presumably, is uniform in size and the supply of water given thereby may be drawn therefrom without stint. So far as the benefit conferred is concerned it would seem that it is properly and justly estimated, as near as may be, by the frontage of these city lots upon the street wherein the main was laid. (See the discussion of Cullen, J., in Conde v. City of Schenectady, 164 N. Y. 258, 262, and cases cited; Dillon Hun. Corp. [4th ed.] §§ 752, 761, 809.) Norwood v. Baker (supra) involved an assessment for the opening of a highway, and the court held that the assessment was illegal in itself because it rested on a basis which excluded any consideration of benefits. (P. 291.) But at page 294 the court is careful to reiterate the principles of its decision in Parsons v. District of Columbia (170 U. S. 45), which is directly in point in the case at bar. The learned counsel for the appellant earnestly insists that we should follow Vreeland v. Jersey City (43 N. J. L. 135, 638). But the decisions of the courts of Hew Jersey upon this scheme of local assessments notably are against the general trend of the authorities. (See authorities supra ; Dillon Mun. Corp. [4th ed.] § 761, subd. 6.) An interesting and learned discussion by Judge Dillon touching the Hew Jersey decisions is found in section 760a of his Treatise on Hunieipal Corporations and the various notes thereunder. It is further objected that this water tax is not an assessment because it is an annual impost. But the special benefit is the maintenance of the pipes and the supply of the *581water therein. Judge Cooley, in the quotation already cited to the effect that water pipes are of the character of local assessments, says: “ ‘ The maintenance of the pipes and the supplying of water are necessarily a continuing expense.’ ” Nor is there any force in the point that the water taxes are levied to pay the cost of the system, i. e., to state the converse, that the rate levied is not confined to pay the cost of construction and maintenance of the particular pipe and the supply therein in front of the premises in question. (Parsons v. District of Columbia, supra; Leominster v. Conant 139 Mass. 38J.)
Matter of Trustees of Union College (129 N. Y. 308) is not in point. It is true that Finch, J., in his opinion says: “ It is quite plain that these water rates were taxes assessed against the owner or occupants.” But the question in that case was not as to the sjiecifie definition or classification of water rates, whether taxes or assessments, general or special, but as to the constitutionality of a statute that afforded no notice, and it was entirely proper to speak of the water rate as a tax in its relation to the question then up for consideration, for tax is the generic term; the rates were laid under the power of taxation, and the principle discussed was one which applied to the due exercise of the taxing power. In the same opinion the learned judge speaks of the “ original assessments in the present case.” In Remsen v. Wheeler (105 N. Y. 573, 577) the same court continually speaks of similar charges as “ assessments for water rates.” I think that the property was not exempt from taxation under the provisions of 1 Revised Statutes, 388, section 4:, subdivision 9, which provides an exemption for all property exempted by law from execution. (Hasson v. City of Rochester, 67 N. Y. 528.) Without discussion of the further grounds relied upon by the learned and able counsel for the corporation in their exhaustive brief, I have concluded for the reasons stated that this statute is not to be construed as an exemption. When we leave the generic sense of the term, we regard a tax as a burden. It is an individual contribution to governmental needs, and the return is the existence of the government which it supports. But that kind of tax classified as a special assessment or a local assessment is not regarded as a contribution levied for the needs of government and indirectly compensated for by the existence *582of that government, but as an exaction of an equivalent from the particular property upon which a direct and special benefit has been conferred. Upon the general principle in addition to the cases cited, see Matter of Mayor, etc., of New York (11 Johns. 77); Canal Trustees v. City of Chicago (12 Ill. 406); Northern Liberties v. St. John's Church (13 Penn. St. 104); Mayor & City Council of Baltimore v. Greenmount Cemetery (7 Md. 517); Lefevre v. Mayor, etc., of Detroit (2 Mich. 588); City of Paterson v. Society for Establishing Useful Manufactures (4 Zabr. [24 N. J. L.] 386). An altruistic policy may well relieve from a burden, and yet at the same time refuse to remit the equivalent exacted for a benefit conferred by the public purse. It may consistently relieve from contribution to the revenue required for government,- but refuse a donation from that revenue. I think that this is the meed and measure of the legislative relief afforded by the statute that we now consider.
The judgment must be affirmed, but, under the circumstances, without costs of this appeal to either party.
Goodrich, P. J., Woodward, Hirsohberq- and Sewell, JJ., concurred.
Judgment affirmed, but, under the circumstances, without costs of this appeal to either party.